Citation Nr: 0715665	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable rating for pathology of the 
macula of the left eye.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from July 1986 to June 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's best distant visual acuity in the left eye 
is 20/80; the nonservice-connected eye is considered 
constructively normal at 20/40; the veteran does not have 
visual field impairment, pain, rest-requirements, or episodic 
incapacity; he does not have active pathology at this time.

2.  The veteran's nonservice-connected right eye is not 
blind, nor is there evidence of anatomical loss or 
enucleation of the service-connected left eye.


CONCLUSION OF LAW

The criteria for a 10 percent rating for pathology of the 
macula of the left eye are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.75, 4.83, 4.83a, 
4.84a, Diagnostic Codes 6006, 6079 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA medical treatment records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in March 2003.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left eye disorder 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The March 2003 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board is granting an increased rating of 10 percent and 
an effective date will be assigned when the case is returned 
to the RO per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In March 2003, the veteran was afforded a VA examination in 
order to assess the current level of severity of his 
pathology of the macula of the left eye.  The veteran's 
records were reviewed.  It was noted that the veteran had a 
history of an optic pit in the left eye with subsequent 
macular detachment and macular hole.  The veteran had 
previously undergone a vitrectomy with an air fluid exchange.  
Physical examination revealed that best corrected visual 
acuity of the right eye was 20/20 at near and distance.  The 
best corrected visual acuity of the left eye was 20/50 near 
and 20/80 distance.  The slit lamp was unremarkable.  
Pressures by applanation were 9 and 10.  There was no 
diplopia present in any field of gaze.  The internal 
examination on the left eye revealed cupping of 0.7 with an 
optic pit present and fairly in the left nerve.  There was 
also an epiretinal membrane present with pigment disruption 
in the left macula area.  The periphery was clear in the left 
eye.  Visual fields were full in both eyes.  The diagnosis 
was history of an optic pit in the left eye which resulted in 
a serous retinal detachment and macular hole which was 
subsequently repaired with a vitreal vitrectomy and air gas 
exchange in 1996.  The right eye health was unremarkable.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2006); see 
also 38 C.F.R. § 4.14 (2006) (manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation).  However, 
compensation is payable for the combination of service-
connected and nonservice-connected disabilities of blindness 
in one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.383(a) (2006).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
distances less than three feet.  See 38 C.F.R. §§ 
3.350(a)(4), 4.79 (2006).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  38 C.F.R. § 4.75 (2006).  Such 
special examinations should include uncorrected and corrected 
central visual acuity for distance and near, with record of 
the refraction.  Snellen's test type or its equivalent will 
be used.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  Id.

The veteran's service-connected left eye disorder has been 
assigned a noncompensable rating under Diagnostic Code 
Diagnostic Code 6006.  

Diagnostic Codes 6000 through 6009, in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent is to be assigned during active 
pathology.

In this case, the veteran currently has visual impairment of 
the left eye.  His best corrected distant vision is 20/80 in 
that eye.  The best corrected distant vision in the other eye 
is 20/20, and as noted above, however, his nonservice-
connected eye is considered constructively normal at 20/40 
for rating purposes.  If there is not blindness in the 
nonservice-connected eye, it is presumed to have normal 
visual acuity.  

Visual acuity is rated pursuant to the indices found at Table 
V, 38 C.F.R. § 4.84a.  See 38 C.F.R. § 4.83a.  As noted, 
visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.   
The rating criteria begin with evaluating visual acuity where 
the vision in each eye is 20/40.  In that case a 
noncompensable disability evaluation is warranted under 38 
C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating 
would be for consideration if there was vision of 20/40 in 
one eye and either 20/70 or 20/100 in the other eye.  A 20 
percent rating would be for consideration if there was vision 
of 20/70 in one eye and 20/50 in the other (Diagnostic Code 
6078), vision of 20/100 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/200 in one eye and 20/40 
in the other (Diagnostic Code 6077), and vision in one eye of 
15/200 in one eye and 20/40 in the other (Diagnostic Code 
6077).  38 C.F.R. § 4.84a.

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  See 38 C.F.R. § 4.83 (2006).

In this case, the veteran's best corrected distant vision in 
the service-connected left eye is 20/80.  As explained 
earlier, in the absence of blindness in both eyes, the 
nonservice-connected eye corrected central visual acuity must 
be considered normal, that is, 20/40.  Under these 
circumstances, that is, the corrected central visual acuity 
in the service-connected left eye no worse than 20/70 and 
with constructively normal, 20/40, corrected central visual 
acuity in the nonservice-connected right eye, the appropriate 
rating is 10 percent based on central visual acuity 
impairment.  Since the veteran's visual acuity of the 
service-connected left eye falls between the scheduled step, 
visual acuity of 20/100 was considered.  

The veteran's nonservice-connected right eye is not blind, 
nor is there evidence of anatomical loss or enucleation of 
the service-connected left eye.  Further, there is no 
clinical evidence of visual field impairment.  The evidence 
does not otherwise establish that the veteran has pain, rest-
requirements, or episodic incapacity.  The veteran does not 
have active pathology at this time.  He had a macular hole 
which was repaired.  As noted, he currently has decreased 
visual acuity in his left eye which is 10 percent disabling 
under VA's Rating Schedule.  

With regard to other diagnostic codes, under Diagnostic Code 
6011, a 10 percent evaluation is warranted for unilateral or 
bilateral localized scars, atrophy, or irregularities of the 
retina that are centrally located with irregular, duplicated 
enlarged, or diminished image.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011 (2006).  The veteran does not have these 
manifestations and he has already been assigned a 10 percent 
rating.  A higher rating is not available under that code. 

Otherwise, the medical evidence, as noted above, establishes 
that there is no contraction of visual fields, so diagnostic 
codes used to evaluate contraction of visual fields do not 
warrant a compensable evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2006).

Accordingly, the veteran meets the criteria for a 10 percent 
rating, but no more, in this case.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a 10 percent rating.  


ORDER

Entitlement to a 10 percent rating for pathology of the 
macula of the left eye is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


